

STOCK TRANSFER AGREEMENT
 
THIS STOCK TRANSFER AGREEMENT (this “Agreement”) is made and entered into as of
the 24 day of August, 2009, by and among Amerex Companies, Inc., an Oklahoma
corporation (“Amerex”), CAMOFI Master, LDC, a Cayman Islands limited duration
company (“Lender”), and WES&A Holdings, LLC, a Missouri limited liability
company, as designee of Lender.


WITNESSETH:
 
WHEREAS, Lender and Amerex are parties to a Securities Purchase Agreement, dated
as of November 21, 2005 (as further amended, modified or supplemented from time
to time, the “Purchase Agreement”), pursuant to which Amerex originally issued
10% Senior Secured Convertible Notes due November 21, 2007 (the “Notes”), to
Lender in the aggregate principal amount of $6,000,000; and
 
WHEREAS, pursuant to a series of letter agreements executed between December 19,
2007, and September 9, 2008, between Amerex and Lender, (i) the maturity date of
the Notes was extended from November 21, 2007, to November 21, 2010, and the
interest rate on the Notes was increased from 10% to 12%; (ii) Amerex issued to
Lender a new promissory note in the aggregate principal amount of $5,141.648
(the “New Note”) and; (iii) Amerex issued and continues to issue to Lender
additional promissory notes substantially identical to the Notes (the
“Additional Notes”) representing additional monies loaned to Amerex, its parent
company, the Amerex Group, Inc., and Waste Express, Inc., wholly owned
subsidiary of Amerex (collectively, the “Company”) by Lender for operating
expenses and certain interest payments due under the Notes and New Note; and
 
WHEREAS, on August 31, 2006, Amerex entered into an agreement with Lender for a
line of credit of $1,500,000 (the “LOC”), which was subsequently increased to a
maximum borrowing amount of $1,925,301; and
 
WHEREAS, Amerex executed in favor of Lender a Security Agreement dated November
21, 2005 (as further amended, modified or supplemented from time to time, the
“Security Agreement”), granting Lender a security interest in certain
collateral, including but not limited to goods, machinery, equipment, vehicles,
rolling stock, inventory, contract rights, accounts and general intangibles,
whether now owned or after-acquired, wherever situated, and all proceeds,
products or accounts thereof (the “Personal Property”), including all of
Amerex’s interest in 100% of the issued and outstanding common stock of Waste
Express (the “Stock”), to secure all of the Company’s obligations under the
Notes, New Note, Additional Notes and any other instruments, agreements or other
documents executed or delivered in connection therewith, including any
amendments, modifications or extensions (the “Indebtedness”); and


WHEREAS, the Purchase Agreement, the Notes, New Note, Additional Notes, LOC,
Security Agreement and all other agreements, documents and instruments
heretofore, now or hereafter executed in connection therewith are hereinafter
collectively referred to as the “Loan Documents”); and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, the amount due and owing to Lender under the Loan Documents as of
August 7, 2009 is approximately $27,891,959; and


WHEREAS, one or more material defaults now exist under the terms of the Loan
Documents, including, without limitation, the Company’s failure to pay amounts
currently due and owing; and


WHEREAS, Amerex acknowledges that Lender has no further commitment or obligation
to make any additional loans, advances or other credit accommodations to the
Company under any of the Loan Documents and that Lender is entitled to
immediately exercise all of its rights and remedies under the Loan Documents,
and as otherwise provided by law, which rights and remedies include, but are not
limited to, foreclosing on its security interests in and/or liens on any or all
of the Stock; and


WHEREAS, Amerex is unable and/or unwilling to cure said defaults and Lender is
left to pursue its various remedies available to it under the Loan Documents;
and


WHEREAS, Amerex has consulted with counsel as to the business and legal aspects
of the matter.


NOW, THEREFORE, in consideration of the mutual covenants hereof and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
 
AGREEMENT
 
1.            Accuracy of Recitals.  The foregoing recitals are true and correct
and are deemed to be a part of this Agreement.
 
2.            Absolute Conveyance and Right of Redemption.  In consideration for
partial satisfaction of the Indebtedness, Amerex hereby irrevocably transfers
and conveys to Lender (or its designee) all of its right, title and interest in
the Stock.  The conveyance of Stock by Amerex under this Agreement is intended
to be and is acknowledged by Amerex to effect an absolute conveyance and
unconditional transfer of its interest in the Stock and all right, title,
interest, income, issues, revenues, royalties and profits in connection
therewith as of the date hereof, and is not given as security; provided,
however, title to the Stock shall remain subject to the Security Agreement to
the full extent of the Indebtedness and all obligations arising thereunder.  In
the event that, contrary to the foregoing, it is at any time hereafter
determined that Amerex had any equitable and/or statutory rights of redemption
for the Stock, then, for the consideration herein set forth, Amerex hereby
sells, transfers and conveys such rights to Lender or its designee and waives
for itself any and all equitable or statutory rights of redemption with respect
to the Stock.
 
3.            Representations, Warranties, and Covenants.  Amerex represents,
warrants, acknowledges and covenants as follows:

 
2

--------------------------------------------------------------------------------

 

(a)   Amerex is a corporation duly organized, validly existing and in good
standing under the laws of the State of Oklahoma with full power and authority
to own, lease, use and operate its properties and to carry on its business as
and where owned, leased, used, operated and conducted.
 
(b)   Waste Express is a corporation duly organized, validly existing and in
good standing under the laws of the State of Missouri with full power and
authority to own, lease, use and operate its properties and to carry on its
business as and where owned, leased, used, operated and conducted.
 
(c)   The Stock was and is duly authorized, validly issued, fully paid and
nonassessable, and free from all taxes, liens, pledges, mortgages,
hypothecations, deeds of trust, charges, claims and encumbrances of any nature
whatsoever (collectively, “Liens”) and shall not be subject to preemptive rights
or similar rights of stockholders of Amerex and will not impose personal
liability upon the holder thereof, and Lender (or its designee) will receive
good title with respect thereto free of any Liens.
 
(d)   The Stock conveyed consists of 2,000 shares of issued and outstanding
common stock of Waste Express, issued to Amerex, and constitutes all of the
issued and outstanding common stock of Waste Express and there are no securities
issued and outstanding nor has Amerex entered into any agreement, arrangement or
understanding to issue any securities which are convertible into or exchangeable
or exercisable for any common stock of Waste Express.  A true and correct copy
of the certificate for the Stock is attached hereto as Exhibit A.
 
(e)   No notice of any unresolved violation of any statute, law or ordinance has
been received from any governmental authority having jurisdiction over the
Stock, except as set forth in Exhibit F to the Agreement, including the federal
and state tax liens.
 
(f)   Amerex has not sold, assigned, conveyed, transferred, mortgaged,
hypothecated, pledged or encumbered or otherwise permitted any Lien to be
incurred with respect to the Stock, or any portion thereof, except for the
Security Agreement.
 
(g)   It has all requisite power and authority to enter into and perform its
obligations under this Agreement and the transactions contemplated herein.  All
acts and other proceedings required to be taken by, or taken on the part of each
to authorize it to carry out this Agreement and consummate the conveyance and
other transactions contemplated herein have been duly and properly taken.
 
(h)   The execution and delivery of this Agreement and the performance by it of
all transactions contemplated by this Agreement (including the execution and
delivery of all documents required by this Agreement to be executed and
delivered by it) do not breach any contractual covenants or restrictions between
it and any third party; do not conflict with or violate any provision of its
Articles of Incorporation or By-laws, as each may have been amended to date; do
not create or cause to be created any Lien on the Stock, other than those
permitted by this Agreement; do not conflict with any applicable laws or with
any applicable public or private restrictions; do not require any consent or
approval of any public or private authority; will not result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to Amerex or by which any
property or asset of Amerex is bound or affected; and are not threatened with
invalidity or unenforceability by any action, proceeding (including bankruptcy
or insolvency proceedings), investigation pending or threatened by or against it
or the Stock.

 
3

--------------------------------------------------------------------------------

 

(i)   The intent of Amerex in entering into this Agreement and effecting the
transfer and conveyances contemplated herein is not, and shall not be, intended
to hinder, delay or defraud any creditors of Amerex.  Amerex believes that the
outstanding indebtedness under the Loan Documents exceeds the value of the
Stock, the conveyance documents are not intended as a preference or fraudulent
conveyance as defined in the United States Bankruptcy Code of 1978, as amended
(the “Code”), as against any other creditor of Amerex.  As of the date hereof,
there is no other person or entity nor any other creditors whose rights would be
prejudiced by such conveyance of the Stock by Amerex.  In executing and
delivering the conveyance documents, it is Amerex’s intention not to prejudice
the rights of any such other creditor; and Amerex is not obligated upon any debt
whereby any Lien has been created or exists against the Stock, which Lien is
senior to the Lien and security interests of the Loan Documents given to
Lender.  The conveyance of the Stock and the releases described herein are
intended by Amerex to be, and are made as, a contemporaneous exchange for new
value to Amerex, and Amerex has not entered into this Agreement to provide
preferential treatment to Lender or any other creditor.
 
(j)   This Agreement represents Amerex’s efforts to reorganize and restructure
its financial obligations with respect to the Stock and the Indebtedness and
therefore Amerex agrees that it will not seek relief under the Code.  Amerex
further agrees that, should a voluntary or involuntary bankruptcy be filed by or
against any Amerex, it will not contest a motion to dismiss, to abstain or to
lift the automatic stay, based upon this Agreement and the settlement it
contemplates.  Amerex further acknowledges that the exercise of any bankruptcy
court’s discretion to determine to dismiss or suspend the proceeding pursuant to
11 U.S.C. § 305(a)(1) is not reviewable by appeal or otherwise pursuant to the
provisions of 11 U.S.C. § 305(c).  Amerex hereby acknowledges and agrees that
its representations and agreements set forth in this paragraph constitute a
material inducement for Lender’s acceptance of the Stock from Amerex pursuant to
this Agreement and that Lender’s acceptance of the Stock is in reliance upon
such representations and agreements.
 
(k)   Each Loan Document and this Agreement are the product and result of arm’s
length negotiations between the parties and no party has exerted or attempted to
exert improper or unlawful pressure or in any way attempted to induce, through
threats or otherwise, the execution of any Loan Document or this Agreement by
any other party to such Loan Document, Stock transfer document, or this
Agreement.  Each term, provision, stipulation, representation, warranty and all
other facts, matters and agreements set forth in, referenced in or otherwise
made a part of any or all of the Loan Documents and this Agreement are the
results of arm’s length bargaining between the parties to the respective
documents.  Without in any way limiting the generality of the foregoing, at all
times during the course of the negotiation surrounding the execution of any Loan
Document or this Agreement, Amerex has, to the extent it has deemed necessary or
advisable in its sole discretion, been advised and assisted by competent legal
counsel, that counsel has been present and has actively participated in the
negotiations surrounding the respective documents and that it has been fully
advised by counsel of its choosing of the effect of each term, provision and
stipulation contained within such document. Amerex has conducted such
investigation of the facts, circumstances and other matters surrounding or in
any way involving or otherwise material to any term, conditions, provision or
statement contained in the Loan Documents and this Agreement and the contractual
relationships created thereby and all other facts, matters and circumstances as
it, in its sole and absolute discretion, deems material, and it has not relied
upon any facts, statements or representations made by the Lender or its designee
or Lender or its designee’s agents.

 
4

--------------------------------------------------------------------------------

 

The representations, warranties, and covenants set forth above in this Section
shall survive the closing of the transactions contemplated by this Agreement.


4.            Reservation of Right to Seek Deficiency.  Lender expressly
reserves, and does not waive, the right to seek judgment for the deficiency owed
on the Indebtedness after disposition of the Stock in accordance with this
Agreement and Lender’s rights under the Loan Documents and applicable law.
 
5.            Release.  Amerex hereby releases and forever discharges the Lender
and each and every one of its members, shareholders, affiliates, related
entities, subsidiaries, parent corporations and their respective agents,
officers, executives, employees, predecessors and/or successors in interest,
attorneys, directors and assigns from any and all matters, claims, charges,
demands, damages, causes of action, debts, liabilities, controversies,
judgments, and suits of every kind and nature whatsoever, foreseen or
unforeseen, known or unknown, which have arisen between the Lender and any such
Company entity in connection with any of the Loan Documents or otherwise
relating to the Stock, including, without limitation, those that were or could
have been asserted, whether known or unknown.  Amerex agrees not to file suit or
otherwise submit any charge, claim, complaint, grievance or action to any
agency, court, organization, or judicial forum (nor will they permit any person,
group of persons, or organization to take such action on their behalf) against
the Lender or any of its related entities, its successors or assigns arising out
of any actions or non-actions that have occurred to the date of this release of
claims with respect to the Loan Documents.  Amerex further agrees that in the
event that any person or entity should bring such a charge, claim, complaint, or
action on their behalf, they hereby waive and forfeit any right to recovery
under said claim and will exercise every good faith effort to have such claim
dismissed.
 
6.            Documents to be Provided at Closing.  On or before the Closing
Date, Amerex shall provide to Lender (or its designee) the following executed
original documents:
 
(a)   This Agreement, fully executed;
 
(b)   The original stock certificates for the Stock duly executed for transfer;
and

 
5

--------------------------------------------------------------------------------

 

(c)   Waste Express’ stock ledger, all books, records, contracts, keys relating
to Waste Express; and
 
(d)   Such other documents or instruments reasonably necessary to effectuate the
terms of this Agreement.
 
7.            Cooperation.  Prior to and at all times following the date on
which Lender accepts title to the Stock, Amerex agrees to execute and deliver,
or to cause to be executed and delivered, such documents and to do, or cause to
be done, such other acts and things as might reasonably be requested by any
party to this Agreement to assure that the benefits of this Agreement are
realized by the parties.  From and after the date hereof, Amerex further
covenants and agrees that it will not place any restrictions, Liens or other
agreements against the title to the Stock, and that any such restriction, Lien
or other agreement shall be void without having first received Lender’s written
consent.
 
8.            No Merger.  The parties acknowledge and agree that the Loan
Documents will remain in full force and effect after the transactions
contemplated by this Agreement have been consummated.  The parties further
acknowledge and agree that the interest of Lender in the Stock created by all of
the conveyances provided for herein will not merge with the interest of Lender
in the Stock under the Loan Documents.  It is the express intention of each of
the parties that such interests of Lender in the Stock will not merge, but be
and remain at all times separate and distinct, notwithstanding any union of said
interest in Lender at any time by purchase, termination or otherwise and that
the liens held by Lender against the Stock created by the Loan Documents will
remain at all times valid and continuous against the Stock.
 
9.            Foreclosure Proceedings.  Amerex hereby covenants and agrees that
it will not interfere with or oppose Lender in, and hereby consents to, any:
 
(a)   foreclosure proceedings by court action or otherwise, or any other
proceedings instituted by Lender in connection with realizing upon the security
granted pursuant to the Security Agreement and other Loan Documents, including
the right to institute proceedings against Amerex in order to effectuate such
foreclosure; and
 
(b)   action to quiet title which may be instituted by Lender to perfect its
right, title and interest in the Stock.
 
Amerex waives the right to a hearing in connection with any such foreclosure
proceeding or other suit or proceedings, and further waives the right to require
sale of the Stock in any such suit to be made in parcels.  If Amerex contests
Lender’s right to proceed in any suit or other proceeding, in addition to Amerex
being liable to Lender or its designee for all damages which Lender may suffer
as a result thereof, Amerex acknowledges and agrees that it will be liable to
Lender for all reasonable attorneys’ fees and court costs incurred by Lender in
such suit.  This provision in this section shall survive the closing of the
transactions contemplated in this Agreement.

 
6

--------------------------------------------------------------------------------

 

10.          Disposition of Collateral Governed by UCC.  Amerex hereby renounces
and waives all rights that are waivable under Article 9 of the Uniform
Commercial Code (the “UCC”) of any jurisdiction in which any of the Personal
Property may now or hereafter be located.  Without limiting the generality of
the foregoing, Amerex hereby (i) renounces any right to receive notice of any
disposition by Lender, as the secured party of any of the Personal Property
pursuant to Section 9-611 of the UCC, whether such disposition is by public or
private sale under the UCC or otherwise; (ii) waives any rights relating to
compulsory disposition of any of the Personal Property pursuant to Section 9-620
of the UCC; and (iii) consents to Lender’s acceptance of the Personal Property
in partial satisfaction of the Indebtedness.  Amerex and Lender stipulate and
agree that the Company shall be entitled to a credit against the Indebtedness,
in the amount of $14,000,000, representing the fair market value of the Personal
Property, in the event that (i) Lender accepts the Stock as partial satisfaction
of the Indebtedness, pursuant to Section 9-620 of the UCC; or (ii) Lender or its
designee is the purchaser at a disposition of the Personal Property, pursuant to
Section 9-611 of the UCC.  Amerex also hereby acknowledges and agrees that the
transactions contemplated by this Agreement shall constitute a commercially
reasonable manner for the disposition of the Personal Property, or any part
thereof.  This provision in this section shall survive the closing of the
transactions contemplated in this Agreement
 
11.          Revival of Liability.  (a)  To the extent that any payment or
payments made to Lender under this Agreement, the Loan Documents, or any
conveyance of the Stock or payment or proceeds of any Stock received by Lender
in the reduction of the indebtedness evidenced therein or with respect to any of
the allocations evidenced by this Agreement or any related documents are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, to the Company, to a surety, or any
other person liable for any of the obligations evidenced and/or secured by this
Agreement, the Loan Documents, or any other related documents, whether directly
or indirectly, as a debtor-in-possession or to a receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then the Liens created by the Loan Documents against the Stock and the portion
of the Indebtedness of the Company or such other liable person intended to have
been satisfied by such payment or proceeds hereunder, will be revived and will
continue in full force and effect as if such payment or proceeds had never been
received by Lender.
 
(b)          If, at any time following the transfer of Stock by Amerex to Lender
or its designee pursuant to this Agreement (i) the Company or any third-party
creditor of the Company undertakes any legal proceeding to rescind or set aside
the conveyance documents; (ii) any representation or warranty of Amerex
contained herein shall be untrue or Amerex should fail to comply with any
covenant contained herein, or (iii) the Stock, or any part thereof, must be
returned by Lender for any reason, including, without limitation, the
insolvency, bankruptcy or reorganization of the Company, Lender may, at its
option, declare this Agreement to be null and void by giving written notice to
that effect to Amerex.  In such event, Lender specifically reserves the right to
exercise any right or remedy which was available to Lender or exercisable by
Lender prior to the execution of this Agreement, including without limitation,
any rights or remedies which Lender may have as the holder of the Notes, the New
Note and the Additional Notes and any deeds of trust, mortgages or security
agreements securing same, including, without limitation, the right to commence
foreclosure proceedings pursuant to the Deeds of Trust; PROVIDED, HOWEVER, THAT
THE LIMITATION PERIOD FOR ANY SUCH FORECLOSURE, ENFORCEMENT OR EXERCISE OF OTHER
REMEDY FOR PURPOSES OF THE STATUTE OF LIMITATIONS SHALL NOT COMMENCE TO RUN
UNTIL THE DATE UPON WHICH LENDER DECLARES IN WRITING ITS DECISION TO DECLARE
THIS AGREEMENT TO BE NULL AND VOID AND OF NO FORCE AND EFFECT.

 
7

--------------------------------------------------------------------------------

 

12.          Miscellaneous Provisions:  The parties hereto further agree as
follows:
 
(a)   This Agreement shall be binding upon Amerex and Lender and shall inure to
the benefit of the heirs, successors, and assigns of the respective parties
hereto.
 
(b)   Whenever notice is required or permitted hereunder, it shall be deemed
effective when delivered by reputable overnight courier or mailed, certified
mail, postage prepaid, to the parties at the following addresses:
 
If to Amerex:
Amerex Companies, Inc.
 
Attention: Steven K. Onody
 
1105 N. Peoria Avenue
 
Tulsa, Oklahoma  74106
 
Fax:  (918) 599-0786
   
With a copy to:
Moyers, Martin, Santee & Imel, LP
 
c/o James E. Martin
 
401 S. Boston Avenue, Suite 110
 
Tulsa, Oklahoma  74103
   
If to Lender:
CAMOFI Master LDC
 
c/o Centrecourt Asset Management LLC
 
Attention: Michael Loew
 
350 Madison Avenue, 8th Floor
 
New York, New York  10017
 
Fax: (646) 758-6751
   
With a copy to:
Bryan Cave, LLP
 
Attention:  Michael Royle
 
1200 Main Street, Suite 3500
 
Kansas City, Missouri  64105
 
Fax:  (816) 374-3300



(c)   Various representations, warranties, acknowledgments and agreements
contained herein and in documents executed by Amerex in conjunction herewith
shall not merge into the Stock to be delivered hereunder, but shall survive such
delivery;
 
(d)   Except as otherwise specifically provided herein to the contrary, Lender
is not assuming or accepting any liabilities with respect to the Stock and
Amerex hereby agrees to defend, hold harmless and indemnify Lender against any
and all claims, causes of action and liabilities which may be asserted or
established against Lender which are beyond the scope of its undertakings under
this Agreement.  No person not a party to this Agreement will be a third party
beneficiary or acquire any rights hereunder.

 
8

--------------------------------------------------------------------------------

 

(e)   It is expressly acknowledged by Amerex that all agreements,
representations, warranties and acknowledgments contained herein and in
documents executed by Amerex in conjunction herewith shall survive the closing
of the transactions contemplated by this Agreement and the delivery and
recording of any and all documents given pursuant thereto.  Notwithstanding
anything contained herein or elsewhere to the contrary, nothing contained herein
shall preclude Lender from exercising its rights and remedies for any breach of
any such representation, warranty, acknowledgment or covenant and/or agreement
of indemnification subsequent to closing.
 
(f)   This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument.
 
(g)   No amendment to this Agreement shall be binding on either of the parties
to this Agreement unless such amendment is in writing and executed by both
parties hereto.
 
(h)   This Agreement and any claim, controversy or dispute arising under or
related to this Agreement, the relationship of the parties and/or the
interpretation and enforcement of the rights and duties of the parties, and all
transactions hereunder shall be governed by the laws of the State of New York,
without giving effect to its conflict of laws principles.  Amerex hereby agrees
that it shall bring any action, suit or proceeding (collectively, an “Action”),
relating to or in any manner whatsoever arising out of this Agreement,
exclusively in the Federal or state courts located in the Borough of Manhattan,
New York, and that CAMOFI may bring any Action in any jurisdiction it deems
appropriate, and Amerex hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions or to any claim that such
venue of the suit, action or proceeding is improper.  Nothing in this paragraph
shall affect or limit any right to serve process in any other matter permitted
by law.  If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of any such action or proceeding.
 
(i)   TO THE MAXIMUM EXTENT PERMITTED BY LAW, AMEREX AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE STOCK, ANY OF THE DOCUMENTS OF WHICH COPIES ARE
ATTACHED AS EXHIBITS HERETO, ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER
PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THIS
AGREEMENT, THE STOCK, ANY OF THE DOCUMENTS OF WHICH COPIES ARE ATTACHED AS
EXHIBITS HERETO, ANY OTHER LOAN DOCUMENT OR IN ANY WAY RELATING TO THE LOAN OR
THE STOCK (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED, COERCED OR IS OTHERWISE  VOID OR VOIDABLE). THIS WAIVER IS
A MATERIAL INDUCEMENT TO LENDER TO ENTER THIS AGREEMENT.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 24 day
of August, 2009.


[signature page to follow]

 
10

--------------------------------------------------------------------------------

 


AMEREX COMPANIES, INC.
 
/s/ Stephen K. Onody
By:
Stephen K. Onody
Title:
Interim CEO
   
CAMOFI MASTER LDC
 
/s/Michael Loew
By:
Michael Loew
Title:
General Counsel
   
WES&A HOLDINGS, LLC
 
/s/ Daniel J McLaughlin
By:
Daniel J McLaughlin
Title:
Manager


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


STOCK CERTIFICATE

 
12

--------------------------------------------------------------------------------

 